On the record before me I am compelled to concur in the judgment. I do so with the utmost reluctance, and solely because of the limitations upon this court in its review of criminal proceedings. I think that the matter of sentence should receive careful consideration by the chief executive of the state in the event that an application for such relief should come before him, for he alone may grant relief where we are powerless to act. It has heretofore been determined that the defendant was so deficient in mentality as to require his confinement in the Sonoma State Home for the Feeble Minded; and at the time when this crime was committed he was on parole from that institution. To me it appears monstrous that the state should execute one of its own wards, who should never have been set at liberty, and who at the time of this tragic event was still under surveillance as a mental defective.